Title: To James Madison from John Graham, 24 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 24th. May 1808.

I had the Honor to recieve last Evening your Letters of the 16th. and 20th. Inst. and have today forwarded your Letters under cover of the first, to Genl Turreau and Mr Dallas.
I called at the Treasury to-day to see Mr Gallatin.  He was not there and I was told by Mr Jones that he would probably set off for Philadelphia this afternoon.  Mr Jones promised me however, that Mr Lewis’s Letter should be presented to him before he went.  As yet the Collector at NewYork has given no information of his having chartered a Vessel for Mr Hill.  Perhaps he finds some difficulty in getting one at a moderate price, tho: I think it more probable that he may be delayed by an intimation from Mr Hill that the Vessel will not be wanted until he hears from you in reply to his Letters to you, in one of which if I mistake not, he expresses a wish to postpone his Voayge until July.
The Leonidas has dropt down to Alexandria and will sail from thence I presume about the middle of the Week.  Her Cargo amounts to upwards of $32,000 and Capt Tingey has obtained an advance from the Secretary of the Navy to enable him to pay nearly all the freight here.  This will save something.  With Sentiments of the Highest Respect and Most Sincere Regard I have the Honor to be Sir Your Obt Sert

John Graham

